               Case 2:19-bk-24804-VZ         Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49       Desc
                                              Main Document    Page 1 of 13


                     1   CHRISTOPHER E. PRINCE (SBN 183553)
                          cprince@lesnickprince.com
                     2   LESNICK PRINCE PAPPAS LLP
                         315 West Ninth Street, Suite 705
                     3   Los Angeles, California 90015
                         Telephone: (213) 291-8984
                     4   Facsimile: (213) 493-6596

                     5   DANIEL J. SAVAL (pro hac vice application pending)
                           daniel.saval@kobrekim.com
                     6   DONG NI (DONNA) XU (pro hac vice application pending)
                          donna.xu@kobrekim.com
                     7   KOBRE & KIM LLP
                         800 Third Ave, New York, NY 10022
                     8   Telephone: (212) 488-1200
                         Facsimile: (212) 488-1220
                     9
                         Attorneys for Creditor
                    10   Shanghai Lan Cai Asset Management Co, Ltd.
                    11

                    12                         UNITED STATES BANKRUPTCY COURT
                    13                          CENTRAL DISTRICT OF CALIFORNIA
                    14                                 LOS ANGELES DIVISION
                    15

                    16   In re:                                       Case No. 2:19-BK-24804-VZ

                    17   YUETING JIA,                                 SHANGHAI LAN CAI ASSET
                                                                      MANAGEMENT CO, LTD.’S
                    18                                                RESPONSE TO DEBTOR’S CHAPTER
                                                       Debtor.        11 STATUS REPORT
                    19
                                                                      Status Conference:
                    20                                                Date: January 23, 2020
                                                                      Time: 9:30 a.m.
                    21                                                Place: Courtroom 1368
                                                                             Edward R. Roybal Federal Building
                    22                                                       255 East Temple Street
                                                                             Los Angeles, California 90012
                    23                                                Judge: Honorable Vincent P. Zurzolo

                    24

                    25   TO THE HONORABLE VINCENT P. ZURZOLO; THE DEBTOR; THE OFFICIAL
                    26   COMMITTEE OF UNSECURED CREDITORS; THE OFFICE OF THE UNITED
                    27
                         STATES TRUSTEE; AND PARTIES REQUESTING SPECIAL NOTICE:
                    28
KOBRE & KIM LLP
 ATTORNEYS AT LAW
               Case 2:19-bk-24804-VZ            Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49                  Desc
                                                 Main Document    Page 2 of 13


                     1          Creditor Shanghai Lan Cai Asset Management Co, Ltd. (“Shanghai Lan Cai”)1

                     2   respectfully submits this response (the “Response”) in the Chapter 11 case of the above-captioned

                     3   debtor, Jia Yueting (“Jia” or the “Debtor”), in response to the Debtor’s Chapter 11 Status Report

                     4   (the “Report”) [Dkt. No. 199] submitted pursuant to this Court’s Order (1) Setting Status

                     5   Conference on Status of Reorganization Case; (2) Requiring Debtor-In-Possession to Appear at

                     6   Status Conference and File Report on Status of Reorganization Case, or Face Possible (A)

                     7   Conversion of Case to Chapter 7; (B) Dismissal of Case; or (C) Appointment of Trustee; (3)

                     8   Requiring Compliance With Standards Re Employment and Fee Applications; (4) Giving Notice

                     9   of Probable Use of Court-Appointed Expert Witness for Contested Valuation Requests (5)
                    10   Establishing Procedure for (A) Motion for Order Approving Adequacy of Disclosure Statements;
                    11   and (B) Motion for Order Confirming Plan (the “Order”) [Dkt. No. 180].
                    12          The Debtor’s Report omitted a significant threshold matter that remains pending in the
                    13   case and forms part of the “the status of this reorganization case,” Order at 2. Accordingly,
                    14   Shanghai Lan Cai submits this Response as a supplement to the Report to correct that omission.
                    15          Specifically, on November 13, 2019, Shanghai Lan Cai moved to dismiss Mr. Jia’s
                    16   Chapter 11 case, and, alternatively, to transfer venue to this District.2 Several creditors joined in
                    17   the Motion.3 In the Motion, Shanghai Lan Cai argued, inter alia, that this bankruptcy case should

                    18   be dismissed under Sections 1112(b) and 305(a) of the Bankruptcy Code. As set forth in the

                    19
                         1
                    20           Shanghai Lan Cai holds an approximately $11 million arbitral award against Mr. Jia and
                         had been pursuing enforcement proceedings against him in this District before the petition date.
                    21   See Shanghai Lan Cai Asset Management Co, Ltd. v. Jia Yueting, 2:18-CV-10255 SJO (MRWx)
                         (“Enforcement Action”). That action was stayed by Mr. Jia’s bankruptcy filing, which occurred
                    22   three days before he was scheduled to appear for a debtor’s examination on October 17 and 18,
                         2019 before Magistrate Judge Wilner, pursuant to Cal. C. Civ. Pro. § 708.110. See Joint
                    23   Stipulation to Continue Judgment Debtor Examination of Respondent Jia Yueting, Enforcement
                         Action [Dkt. No. 81], at 1.
                         2
                    24           See Shanghai Lan Cai Asset Management Co, Ltd.’s Motion (I) To Dismiss the Debtor’s
                         Chapter 11 Case or, Alternatively, (II) to Transfer Venue to the Central District of California (the
                    25   “Motion”) [Dkt. No. 189].
                         3
                                 See Joinders in the Motion [Dkt. Nos. 110, 121, 136, 138] (Shanghai Qichengyueming
                    26   Investment Partnership Enterprise (Limited Partnership), O-Film Global (HK) Trading Limited,
                         Nanchang O-Film Photoelectric Technology Co., Ltd., Beijing Haidian Technology Financial
                    27   Capital Holding Group Co., Ltd., and Jinan Rui Si Le Enterprise Management Consulting
                         Partnership).
                    28                                                   -2-
KOBRE & KIM LLP
 ATTORNEYS AT LAW
               Case 2:19-bk-24804-VZ            Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49                    Desc
                                                 Main Document    Page 3 of 13


                     1   Motion, Mr. Jia is a Chinese national who fled to California from China in mid-2017 after various

                     2   arms of the Chinese government censured his financial misconduct there, and he initiated this

                     3   U.S. bankruptcy proceeding as the forum to resolve billions of dollars in debts he incurred in

                     4   China, that are owed to China-based creditors, and that are governed by Chinese law. See Motion

                     5   ¶¶ 41-58; Reply in Support of the Motion [Dkt. No. 148] (“Reply”) ¶¶ 8-14. The Motion asserted

                     6   that the case should be dismissed under principles of international comity. The Motion also

                     7   requested dismissal on the ground that Mr. Jia did not file the case in good faith. See Motion ¶¶

                     8   29-40; Reply ¶¶ 15-22.

                     9           The comity and good faith issues raised in the Motion were extensively briefed and
                    10   thereafter argued at length during an approximately 3 hour hearing that took place on December
                    11   18, 2019, before Judge Owens of the U.S. Bankruptcy Court for the District of Delaware.4 At the
                    12   hearing and after oral argument, Judge Owens ruled from the bench that venue should be

                    13   transferred to this District and that “all parties’ rights are reserved to argue or seek relief from

                    14   [this Court].” Hr’g Tr. 147:13-16. 5 Judge Owens declined to rule on dismissal on either comity

                    15   or good faith grounds because “the question of whether this case was properly filed in this district

                    16   [is] a threshold issue,” id. at 144:24-145:1, and, accordingly, left it to this Court to determine

                    17   whether dismissal would be appropriate, see id. at 56:6-14 (counsel for Shanghai Lan Cai noting

                    18   that, if the transfer question is resolved first, the issues of dismissal would need to be decided by

                    19   this Court).6 The critical threshold question of whether to dismiss this case therefore remains
                    20   pending.

                    21           Based on the foregoing, Shanghai Lan Cai respectfully submits that the portion of

                    22   Shanghai Lan Cai’s Motion seeking dismissal of the case should be decided at the earliest

                    23   4
                                 Mr. Jia had the opportunity to introduce evidence and to testify at the hearing to meet his
                    24   affirmative burden of establishing his good faith, but did not do so.
                         5
                                 All portions of the transcript of the December 18 hearing to which this Response
                    25   specifically cites are attached as Exhibit A. Shanghai Lan Cai would be pleased to provide the
                         Court with a full transcript of the hearing.
                         6
                    26           While the Motion also contended that improper venue warranted dismissal under 28
                         U.S.C. § 1406(a), Motion ¶ 27, the Court declined to do so and instead transferred the case. Hr’g
                    27   Tr. 145:18-146:2. As discussed above, all other grounds for dismissal raised in the Motion
                         remain unresolved.
                    28                                                    -3-
KOBRE & KIM LLP
 ATTORNEYS AT LAW
               Case 2:19-bk-24804-VZ           Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49                Desc
                                                Main Document    Page 4 of 13


                     1   practical opportunity. Shanghai Lan Cai therefore requests the opportunity to address scheduling

                     2   for the hearing on that portion of the Motion at the status conference scheduled to take place on

                     3   January 23, 2020.

                     4
                         Dated: January 15, 2020                       LESNICK PRINCE PAPPAS LLP
                     5
                                                                       - AND -
                     6
                                                                       KOBRE & KIM LLP
                     7

                     8
                                                                       BY: /s/Christopher E. Prince
                     9                                                     Christopher E. Prince
                                                                           Attorneys for Creditor Shanghai Lan Cai
                    10                                                     Asset Management Co, Ltd.
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                  -4-
KOBRE & KIM LLP
 ATTORNEYS AT LAW
Case 2:19-bk-24804-VZ   Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49   Desc
                         Main Document    Page 5 of 13




                  EXHIBIT A
Case 2:19-bk-24804-VZ   Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49      Desc
                         Main Document    Page 6 of 13




                                      In Re:
                                   YUETING JIA
                              Case No. 19-12220-KBO




                                  December 18, 2019




                                   eScribers, LLC
                                  (973) 406-2250
                              operations@escribers.net
                                 www.escribers.net
          To purchase copies of this transcript, please contact us by phone or email




                             Min-U-Script® with Word Index
Case 2:19-bk-24804-VZ   Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49   Desc
                         Main Document    Page 7 of 13
                                                                                  1

    1
    2   UNITED STATES BANKRUPTCY COURT
    3   DISTRICT OF DELAWARE
    4   - - - - - - - - - - - - - - - - - - - - -x
    5   In the Matter of:
    6   YUETING JIA,                                  Case No.
    7              Debtor.                            19-12220-KBO
    8   - - - - - - - - - - - - - - - - - - - - -x
    9
   10
   11                   United States Bankruptcy Court

   12                   824 North Market Street
   13                   Wilmington, Delaware
   14
   15                   December 18, 2019
   16                   11:44 AM
   17

   18
   19   B E F O R E:
   20   HON. KAREN B. OWENS
   21   U.S. BANKRUPTCY JUDGE
   22
   23   ECR OPERATOR:    AL LUGANO
   24
   25




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 2:19-bk-24804-VZ   Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49   Desc
                         Main Document    Page 8 of 13
                                       YUETING JIA                                56

    1   we've outlined, Your Honor, there's no basis to defer to what
    2   the debtor wants to do.      And we'd also direct the Court to the
    3   recent Highland Capital decision where Judge Sontchi rejected
    4   the view that the debtor's choice of forum should be given
    5   substantial deference.
    6             But as I said before, Your Honor, we submit that
    7   dismissal is and should be the first gating issue and should be
    8   decided ahead of any venue inquiry, not only as a matter of
    9   judicial economy but also because it's the right, and it's the
   10   fair, thing to do.     We don't think the parties-in-interest, as
   11   well as the bankruptcy court in the Central District of

   12   California, should have to relitigate these issues of dismissal
   13   again there, where there're multiple compelling bases to
   14   dismiss the case now.
   15             THE COURT:    But if case wasn't properly filed in my
   16   jurisdiction, isn't it --
   17             MR. SAVAL:    It --

   18             THE COURT:    -- isn't it an interest of judicial
   19   fairness that the proper court decide that issue?
   20             MR. SAVAL:    Actually, Your Honor, if you look at
   21   Section 1406 -- 28 U.S.C. 1406, the remedies for an improperly
   22   filed case are dismissal or transfer.        So I think Congress made
   23   very clear --
   24             THE COURT:    But I could dismiss it because it was
   25   improperly-filed venue.      But you're moving under different




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 2:19-bk-24804-VZ   Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49   Desc
                         Main Document    Page 9 of 13
                                       YUETING JIA                                144

    1             We have the same debtor's Counsel.       They have offices
    2   in Los Angeles.     Nothing changes except the judge and the
    3   docket.
    4             THE COURT:    Okay.
    5             MR. BUCHBINDER:     But the bottom line is that this case
    6   doesn't belong here, it belongs in the Central District of Los
    7   Angeles (sic).
    8             THE COURT:    All right.    Does anyone else wish to be
    9   heard?
   10             All right, I'm going to break till approximately 2
   11   o'clock and I'll come back and make my ruling then.         Thank you.

   12             UNIDENTIFIED SPEAKER:      Thank you, Your Honor.
   13             THE COURT:    We'll stand adjourned.
   14        (Recess at 1:34 p.m. until 2:22 p.m.)
   15             THE CLERK:    All rise.
   16             THE COURT:    Please be seated.     Thank you for your
   17   patience.

   18             Okay, so as I promised, here is my ruling on the very
   19   extensive and thorough arguments of the parties that I greatly
   20   appreciate, and I will try not to keep you here any longer than
   21   you need to, given that I'm sure everyone is tired and hungry
   22   and thirsty.
   23             So SLC has urged this Court to dismiss this case for a
   24   variety of reasons, and has urged me to do so today.          However,
   25   I view the question of whether this case was properly filed in




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 2:19-bk-24804-VZ   Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49   Desc
                         Main Document    Page 10 of 13
                                       YUETING JIA                                145

    1   this district as a threshold issue.       And as is clear, the
    2   debtor in this case is an individual who resides in California,
    3   therefore to establish proper venue here, Delaware must be the
    4   location of the Delaware's (sic) principal assets, and the
    5   dispute today centered on the debtor's alleged interest in two
    6   Delaware entities.
    7             However, the arguments today presented no clarity for
    8   the Court as to these interests, and I would need a further
    9   evidentiary hearing on it.      However, having another hearing on
   10   this, in the Court's opinion, would not be in the best
   11   interests of the parties, as debtor has argued that it is

   12   critical that this proceeding reach confirmation in sixty to
   13   ninety days.
   14             While I do not have evidence of the facts underlying
   15   that argument, I can say that the hope of achieving that
   16   timeline would be diminished if the venue determination with
   17   respect to the proper filing is held in abeyance.

   18             Even if venue is or is not proper in Delaware, I find
   19   that venue transfer to the Eastern (sic) District of California
   20   would be in the interests of justice, under 1406 and is
   21   warranted under Section 1412.
   22             First, under 1406, I do not find that the interests of
   23   justice would warrant dismissal rather than -- excuse me -- I
   24   do find that the interests of justice would warrant transfer
   25   rather than dismissal, because of, among other things, the




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 2:19-bk-24804-VZ    Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49   Desc
                          Main Document    Page 11 of 13
                                        YUETING JIA                                146

    1   necessity to preserve the status quo and the stay for the
    2   benefit of the debtors and all creditors.
    3             Moreover, case law is clear that a debtor's selection
    4   of forum is an important factor for the Court to weigh, but it
    5   is rebuttable and not sacrosanct.        When I take a step back and
    6   examine the totality of the facts and circumstances, I am of
    7   the conclusion that the logical place for the debtor's
    8   proceeding is in California.
    9             Of course, he is a resident there, as I just
   10   mentioned.      Also all the active U.S. litigation involving the
   11   debtor that has since been stayed is located in California.

   12   And moreover, and significant to the Court, the success of the
   13   case and the creditors' willingness to accept the proposed
   14   plan, centers on Faraday, which is located in California and
   15   serves as the operating asset for the various holding companies
   16   ahead of it in the corporate structure that may or may not tie
   17   the debtor to Delaware.

   18             Also, I do not find that there will be prejudice to
   19   the parties here as a result of the transfer.          Many of the key
   20   stakeholders are represented by lead counsel outside of
   21   Delaware, and that can continue.        The parties have largely
   22   agreed that consummating a plan is not a sure-gone conclusion,
   23   but rather more like a hope and a prayer.
   24             Transfer will be done rapidly and will not disrupt the
   25   ongoing negotiations with and investigation of the creditors'




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 2:19-bk-24804-VZ   Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49   Desc
                         Main Document    Page 12 of 13
                                       YUETING JIA                                147

    1   committee, and will not restart the proceedings.
    2             The parties can proceed as they have always done.          The
    3   court will change, surely, but this Court has had only one
    4   hearing in the matter, this one.       So it will not be inefficient
    5   for my counterpart in California to take over the proceedings,
    6   and I am confident that the parties will be able to address
    7   their disputes in a rapid fashion there.
    8             Moreover, a lot has been said about flight times and
    9   creditors' abilities to appear in Delaware, but it is not lost
   10   on me that the meetings held with creditors and debtor's
   11   representatives have been held in California, confirming to the

   12   Court that the California is the proper venue.
   13             So for the foregoing reasons, I will enter an order
   14   transferring venue of these proceedings, and all parties'
   15   rights are reserved to argue or seek relief from the Eastern
   16   (sic) District of California, as they see fit.
   17             UNIDENTIFIED SPEAKER:      Your Honor, I apologize, Your

   18   Honor, but just to be clear, I think it's Central District.
   19             THE COURT:    Oh, excuse me.    I apologize.
   20             UNIDENTIFIED SPEAKER:      The Eastern District would
   21   be -- would be inconvenient for everybody.
   22             THE COURT:    I knew I was getting -- I knew I was
   23   getting that wrong, and I apologize.
   24             UNIDENTIFIED SPEAKER:      No problem, Your Honor.
   25             THE COURT:    I was quickly writing this up.




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
        Case 2:19-bk-24804-VZ                       Doc 214 Filed 01/15/20 Entered 01/15/20 14:26:49                                              Desc
                                                     Main Document    Page 13 of 13


                                           PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Lesnick Prince & Pappas LLP, 315 W. Ninth St., Suite 705, Los Angeles, CA 90015

A true and correct copy of the foregoing document entitled (specify): SHANGHAI LAN CAI ASSET MANAGEMENT
CO, LTD.’S RESPONSE TO DEBTOR’S CHAPTER 11 STATUS REPORT will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) 01/15/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

       Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       David W. Meadows david@davidwmeadowslaw.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) 01/15/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

        Honorable Vincent P. Zurzolo
        United States Bankruptcy Court
        255 E. Temple St., Suite 1360
        Los Angeles, CA 90012
                                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               ,I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

                                                                                                  Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  01/15/2020                      Janet A. Mack                                                         /s/Janet A. Mack
  Date                            Printed Name                                                          Signature




                 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


 December 2012                                                                                             F 9013-3.1.PROOF.SERVICE
